Citation Nr: 1608407	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  15-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether a timely notice of disagreement was filed pertaining to the issues of dependency and indemnity compensation (DIC) benefits and nonservice-connected death pension.

2. Entitlement to DIC benefits.

3. Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served with the Philippine Commonwealth Army from September 1941 to April 1941 and from July 1945 to November 1945; the appellant is his surviving daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issues of entitlement to DIC benefits and nonservice-connected death pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise that the appellant filed a timely notice of disagreement within one year of a November 2012 rating decision that denied DIC benefits and nonservice-connected pension.


CONCLUSION OF LAW

The criteria for a finding of timely filing of a notice of disagreement with a November 2012 rating decision that denied DIC benefits and nonservice-connected death pension are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.300-305, 20.305 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a).  Except in the case of simultaneously contested claims, a notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination.  Such notice, and appeals, must be in writing and be filed with the activity which entered the determination with which disagreement is expressed.  A notice of disagreement postmarked before the expiration of the one-year period will be accepted as timely filed.  38 U.S.C.A. § 7105(b).  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations.  38 U.S.C.A. § 7105(c).  

In the instant case, the AOJ issued a decision denying DIC benefits and nonservice-connected pension.  Notification of this decision was mailed to the appellant on November 12, 2012.  On November 21, 2013, the AOJ received a notice of disagreement with the November 2012 decision.  In a February 2014 decision, the AOJ determined the appellant had not timely filed a notice of disagreement with the November 2012 decision, as it was received more than one year after the issuance of the denial of benefits.  It is from the February 2014 decision that the instant appeal arises.

The appellant asserts that, while the AOJ did not receive her notice of disagreement until after the expiration of the one year period, she sent the document by registered mail on November 12, 2013.  In support of her assertions, she submitted a signed and notarized affidavit from her niece, stating that she mailed a sealed envelope to the VA office on November 12, 2013, at the Goa Post Office, Goa, Camarines Sur. Accompanying this affidavit is a registry receipt dated November 12, 2013.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Even though a notice of disagreement may not be received by the AOJ within one year of notification of the decision being denied, a response that is postmarked prior to the expiration of the applicable time period will be accepted as having been timely filed.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.305(a) (2015).  Significantly, the envelope in which the notice of disagreement was mailed is not associated with the claims file.  Therefore, in light of the appellant's niece's affidavit that she mailed the notice of disagreement on November 12, 2013, along with a registry receipt dated the same date, and resolving all doubt in the appellant's favor, the Board finds that the appellant's notice of disagreement to the November 2012 decision which denied DIC benefits and nonservice-connected pension was timely filed.  Accordingly, the appeal is granted.


ORDER

The appeal for a finding of timely filing of a notice of disagreement with respect to the November 2012 decision that denied DIC benefits and nonservice-connected death pension is granted.


REMAND

As noted, in this decision the Board finds that a timely notice of disagreement was filed with respect to the November 2012 decision that denied DIC benefits and nonservice-connected death pension.  As a result, the proper course of action for the Board includes remanding the matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case with respect to the issues of entitlement to DIC benefits and nonservice-connected death pension.  All appropriate appellate procedures should then be followed.  The appellant should be advised that she must complete her appeal by filing a timely substantive appeal following the issuance of a statement of the case.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


